DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 

Claim Status
	Claims 33-57 are pending.
	Claims 46-57 are examined in the following office action. 
	Claims 33-45 are withdrawn from consideration as being drawn to a non-elected invention. 

Claim Rejections that are Withdrawn
	The obviousness rejection is withdrawn in light of Applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 46 and 55 are directed to “a gene combination consisting of a lock element and a key gene.” The claims are indefinite because the gene combination must consist of a lock element and a key gene but each lock element and key gene may simultaneously comprise additional elements. It is unclear whether the gene combination must be limited only to the lock element and key gene or are allowed to include multiple, extraneous elements. For example, the gene combination consists of a key and lock element means that the gene combination must only have elements that function as a key and lock element. 
Claims 46 and 55 are indefinite because of the recitation “gene” which is confusing since the limitation “gene” encompasses the coding sequence and the associated promoter, terminator and enhancer encoding regions, as well as introns (see The Federal Register, Vol. 66, No. 4, Friday, January 5, 2001 at page 1108, left column, Endnote 13).  In the instant case, Applicants do not appear to describe such “gene” associated nucleic acid sequences; they only utilize the coding sequences.  It is suggested that “gene” be amended to recite a polynucleotide or a nucleic acid encoding X. The confusion applies to both the recitation found within “gene combination” and “key gene.” 


Claim 52 recites “wherein the exogenous target gene is an insect resistant gene or a herbicide resistant gene.” Claim 52 then recites and/or separating the specific insect and herbicide resistant genes. Is the claim directed to selecting one or the other or both? The initial wherein clause suggests a single exogenous target but confusion arises by simultaneously reciting and/or. The claim is also indefinite because claim 52 uses “resistant” where ---resistance--- is meant. An herbicide resistant gene is a gene that is resistant to an herbicide. An herbicide resistance gene is a gene that provides resistance to an herbicide. The recited genes are herbicide resistance genes. 

Claim 55 recites “the lock element is located between a rice actin promoter Actin I and the exogenous target gene…” There is no antecedent basis for “the exogenous target gene.” The claim is indefinite because it is unclear what exogenous target gene is being referred to. 

Claim 56 and 57 are rendered indefinite for their recitation “low expression” and “less than negligible.” The phrases are relative terms, the metes and bounds of which cannot be determined as claimed. What is low to one person, negligible, or less than negligible may not be low, negligible, or less than negligible to another. Given the above, the metes and bounds of the claimed invention cannot be determined as claimed. The Examiner also notes that even if “less 

Conclusion
	No claim is allowed. 
	Claims 46-57 appear to be free of the prior art, given its failure to teach or reasonably suggest the instantly claimed SEQ ID NO: 3. 

	Applicant is advised to amend currently withdrawn claims to incorporate identical language as found in claims 46 and 55 for the purposes of any potential rejoinder. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662